Case 2:20-cv-00012-JRS-MJD Document 58 Filed 10/05/20 Page 1 of 3 PageID #: 749




                                                                    FILED
                                                                   10/05/2020
                                                             U.S. DISTRICT COURT




                                    · W
                               ' I.J-

                                           . L::J
                                                           SOUTHERN DISTRICT OF INDIANA




                              V>

                                          _j
                                                              Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 58 Filed 10/05/20 Page 2 of 3 PageID #: 750
    Case 2:20-cv-00012-JRS-MJD Document 58 Filed 10/05/20 Page 3 of 3 PageID #: 751


                                                          ,,
                                                          ..




_-s ~~-
